Citation Nr: 9924556	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a bilateral eye 
disability, other than disc drusen.

3.  Entitlement to service connection for disc drusen.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to an increased (compensable) evaluation for 
degenerative changes, lumbar spine.




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1996.

This case first came before the Board of Veteran's Appeals 
(Board) from a rating decision rendered in January 1997 by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By means of a Remand 
decision dated in October 1998, the Board requested 
additional development of the medical evidence.  The 
requested actions have been completed, and the case has been 
returned to the Board for additional appellate review.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown.

2.  An eye disability, other than disc drusen, is not shown.

3.  All evidence necessary for an equitable disposition of 
the veteran's claims for service connection for disc drusen 
and for knee disabilities, and for a compensable evaluation 
for lumbar spine degenerative changes has been developed.

4.  Disc drusen is developmental in nature.

5.  Inservice left knee effusion was acute and transitory, 
and was resolved without residuals; any current left knee 
disability is not shown to be related to active service.



6.  Left knee degenerative changes are not shown on clinical 
examination within one year subsequent to service separation.

7.  A right knee disability is not shown during active 
service; any current right knee disability is not shown to be 
related to active service.

8.  Right knee degenerative changes are not shown on clinical 
examination within one year subsequent to service separation.

9.  Lumbar spine degenerative changes are primarily 
asymptomatic. 


CONCLUSIONS OF LAW

1.  A claim for service connection for bilateral hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.385 (1998).

2.  A claim for service connection for an eye disability, 
other than disc drusen, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim for service connection for disc 
drusen lacks legal merit and entitlement under the law.  
38 C.F.R. § 3.303(c) (1998).

4.  A left knee disability was not incurred in or aggravated 
by active service, nor may left knee degenerative changes be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

5.  A right knee disability was not incurred in or aggravated 
by active service, nor may right knee degenerative changes be 
presumed to have been incurred during 

such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

6.  The criteria for a compensable evaluation for 
degenerative changes, lumbar spine, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.31, 4.71a, 
Diagnostic Codes 5003, 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Bilateral Hearing 
Loss Disability and For an Eye Disability Other than Disc 
Drusen

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the evidence does not demonstrate that 
either bilateral hearing loss disability, or an eye 
disability other than disc drusen, is currently manifested.  
Since service connection cannot be granted for a disability 
that is not shown to exist, the Board must accordingly find 
that a claim for service connection for any such disability 
is not well grounded and therefore must be denied, pursuant 
to the decision of the Court in Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  See Caluza, supra.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1993), and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).



With regard to the veteran's claim for service connection for 
bilateral hearing loss disability, VA regulations stipulate 
that hearing impairment must be of a specified severity in 
order to constitute a disability for VA benefits purposes.  
38 C.F.R. § 3.385 (1998).  The report of the most recent VA 
audiological examination, dated in October 1996, shows that 
decibel thresholds at 500, 1000, 2000, 3000 and 4000 hertz 
were no greater than 20 decibels at all frequencies for each 
ear, and that speech recognition was 98 percent in the right 
ear and 94 percent in the left ear.  The provisions set forth 
at 38 C.F.R. § 3.385 require that hearing impairment be 
manifested by either decibel thresholds of at least 26 
decibels at three of the five indicated frequencies (for each 
ear), or one decibel threshold of at least 40 decibels (for 
each ear), or by speech recognition of less than 94 percent 
(for each ear).  It must therefore be concluded that the 
hearing impairment demonstrated by the veteran is not of 
sufficient severity as to constitute a disability for VA 
benefits purposes; since it does not constitute a disability, 
it therefore follows that there is no disability shown and 
that the claim is not well grounded.

With regard to the veteran's claim for service connection for 
an eye disability (other than disc drusen, which is discussed 
below), the report of the most recent clinical evaluation of 
the veteran's eyes, which was conducted by VA in January 
1999, while indicating diagnoses of myopia and presbyopia, 
also shows that corrected vision for each eye was 20/20 for 
near vision and 20/15 for far vision.  The Board notes that 
"[r]atings on account of visual impairment considered for 
service connection" are to be based on "[t]he best distant 
vision obtainable after best correction by glasses."  
38 C.F.R. § 4.75 (1998).  It therefore can be assumed that VA 
is to consider the nature of visual impairment, as well as 
the degree of such impairment, as determined by corrected, 
rather than uncorrected, visual acuity.  Relying on this 
premise, it can also be assumed that visual impairment that 
is correctable to 20/20 is not evidence of a disability, and 
that it can be found that no disability is manifested.  In 
the instant case, it must also be noted that the January 

1999 examination report shows that the veteran "ha[d] no eye 
complaints...denie[d] any eye pain, periods of incapacitation 
or rest requirements associated with his eyes," and that 
visual fields were full to confrontation.

As indicated above, the Court has held that a well-grounded 
claim requires satisfaction of criteria that include the 
manifestation of a current disability.  In the case at hand, 
the evidence does not demonstrate the presence at this time 
of either bilateral hearing loss disability, or of an eye 
disability other than disc drusen.  The Board must therefore 
conclude that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for these 
disorders could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that these claims are not well 
grounded and are therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection, at any 
time.



II.  Entitlement to Service Connection for Disc Drusen

With regard to the veteran's claim for service connection for 
disc drusen, the Board finds that it is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, it 
is plausible.  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
is satisfied.

Pursuant to the Board's request on remand, an examining VA 
specialist was requested to render a finding as to whether 
disc drusen were developmental or pathological in origin.  
The report of the January 1999 VA eye examination 
specifically notes that "[t]he veteran's disc drusen are 
developmental in origin."  Regulatory provisions pertaining 
to the assignment of service connection indicate, in 
pertinent part, that "developmental defects...are not diseases 
or injuries within the meaning of applicable legislation."  
38 C.F.R. § 3.303(c) (1998).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Cf. FED R.CIV.P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).  Such are 
the circumstances in this case, in that applicable 
regulations specifically preclude developmental defects, such 
as disc drusen, from consideration as disabilities for 
service connection purposes.

This is, to reiterate, a question of law.  The veteran's 
claim, which lacks legal merit and entitlement under the law, 
must therefore be denied and the appeal to the Board 
terminated.



III.  Entitlement to Service Connection for Disabilities of 
Both Knees

With regard to the veteran's claims for service connection 
for disabilities of each knee, the Board finds that these 
claims are also well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, they are 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him with regard to 
these claims, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), is satisfied.  

The veteran contends, essentially, that he has bilateral knee 
disorders for which service connection should be granted.  
After a review of the record, however, the Board finds that 
his contentions are not supported by the evidence, and that 
his claims for service connection for each knee fail.

The veteran's service medical records, to include the report 
of the service entrance examination conducted in March 1976, 
are devoid of any references to knee problems of any sort 
until 1991.  In December of that year, the veteran was seen 
for complaints of left knee pain of one week's duration; the 
report of a January 1992 orthopedic consultation notes the 
presence of left knee atraumatic swelling, and indicates an 
assessment of suprapatellar effusion.  Service medical 
records dated thereafter, however, do not show the presence 
of any left knee or right knee disorder.  The report of the 
separation medical examination, conducted in June 1996, shows 
that his lower extremities were clinically evaluated as 
normal, and do not indicate the presence of any knee 
problems, or history thereof.  It must therefore be concluded 
that the left knee problem noted in December 1991 and January 
1992, which was deemed to be suprapatellar effusion, was 
acute and transitory in nature, and was resolved without 
residuals; see 38 C.F.R. § 3.303(b) (1998).



The medical evidence compiled subsequent to the veteran's 
separation from service is at best equivocal as to whether 
knee disorders are currently manifested.  The report of a 
November 1996 VA general medical examination indicates 
diagnoses to include degenerative joint disease of each knee; 
however, the report is not accompanied by any radiographic 
study, and no such study is referenced.  Radiographic studies 
of each knee that were conducted in April 1997, in 
conjunction with a VA orthopedic examination, indicate that 
no bony abnormalities were demonstrated with regard to either 
knee; the April 1997 examination report notes impressions to 
include recurrent swelling of the left knee of uncertain 
etiology, and essentially unremarkable right knee.  However, 
the report of a subsequent radiographic study, conducted in 
January 1999 pursuant to a VA orthopedic examination, 
indicates the presence of early tricompartmental degenerative 
changes of the each knee.  On examination however, the 
examiner found that the knees were asymptomatic and 
"unremarkable at this time." 

While, to reiterate, it is unclear from this contradictory 
evidence whether knee disorders are, in fact, currently 
manifested, it nonetheless can be found that the evidence 
does not show that any current left knee problem has been 
found to be related to the veteran's inservice left knee 
complaints, or that any current right knee problem is related 
in any manner to service; see 38 C.F.R. § 3.303(d) (1998).  
In addition, it must be found that the evidence does not 
establish, by means of radiographic studies, that 
degenerative arthritis of either knee was manifested to a 
compensable degree within one year subsequent to his 
separation from service (and thus could be presumed to have 
been incurred during service; see 38 U.S.C.A. §§ 1101, 1111, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998)).  
Although a diagnosis of degenerative joint disease of the 
knees was rendered within the one-year period following 
service separation, it must be pointed out that this 
diagnosis was apparently made without the benefit of 
radiographic consultation.  The report of the earliest 
radiographic study dated subsequent to service separation 
specifically shows that "[n]o bony abnormalities" of either 
knee were demonstrated.  

While the January 1999 study indicates the presence of 
bilateral knee degenerative changes, it must be pointed out 
that the report thereof is dated more than two years after 
the veteran's separation from service.  (It must also be 
pointed out that the January 1999 examination report, wherein 
it is indicated that the knees were asymptomatic, does not 
provide a basis for holding that any knee degenerative 
disorder was manifested at that time to a compensable 
degree.)

In brief, the evidence does not demonstrate that any knee 
disability currently manifested is related to active service, 
nor does it show that arthritis of either knee, as 
demonstrated by findings on X-ray, was manifested to a 
compensable degree within one year after the veteran's 
separation from service.  The Board must therefore conclude 
that the preponderance of the evidence is against the 
veteran's claims for service connection for disabilities of 
each knee, and that those claims accordingly fail.

IV.  Entitlement to an Increased (Compensable) Evaluation for 
Degenerative Changes, Lumbar Spine

As to the veteran's claim for a compensable evaluation for 
degenerative changes of the lumbar spine, the Board finds 
that it too is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, it is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him with regard to this claim, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), is satisfied.

Service connection for a disability classified as low back 
strain was granted by the RO in its rating decision of 
January 1997, following review of the veteran's service 
medical records and the report of a November 1996 VA 
examination.  The RO noted that the service medical records 
showed treatment on numerous occasions for 

complaints of low back pain and stiffness, and that the VA 
examination report indicated complaints of low back pain and 
a diagnosis, unsupported by radiographic findings, of 
lumbosacral spine degenerative joint disease.  The RO also 
noted that the veteran failed to report for scheduled VA 
orthopedic examinations, and that the extent of his 
disability was not known; a noncompensable evaluation was 
accordingly assigned.  This rating has remained in effect, 
notwithstanding the RO's reclassification of his disability, 
in a February 1999 rating decision, as degenerative changes 
of the lumbar spine.

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Under these criteria, the current noncompensable 
evaluation contemplates the manifestation of slight 
subjective symptoms only (Diagnostic Code 5295) or less than 
slight limitation of lumbar spine motion (Diagnostic Code 
5292).  A compensable evaluation would be appropriate for a 
low back disability that is manifested by either 
characteristic pain on motion (Diagnostic Code 5295) or by 
slight limitation of lumbar spine motion (Diagnostic Code 
5292).

The criteria for a compensable evaluation are not met.  The 
report of the most recent clinical evaluation of the 
veteran's lumbar spine, conducted by VA in January 1999, 
shows that he exhibited flexion to 90 degrees, as compared to 
full or normal flexion of 95 degrees, and extension to 35 
degrees, which is considered to constitute full or normal 
lumbar extension.  He also exhibited bilateral lateral 
bending to 35 degrees and bilateral lateroflexion to 40 
degrees, each of which is also deemed to be full or normal 
range of motion.  The examiner specifically noted that the 
veteran had "[n]o pain on range-of-motion testing."  The 
Board notes that the report of a previous VA examination, 
conducted in April 1997, shows similar ranges of motion, and 
indicates that "[t]he back is presently asymptomatic."

In brief, the clinical evidence does not demonstrate that the 
veteran exhibits characteristic pain on motion, as would 
warrant the assignment of a compensable evaluation under 
Diagnostic Code 5292, or slight limitation of lumbar spine 
motion, 

as would warrant the assignment of a compensable evaluation 
under Diagnostic Code 5295.  In addition, the Board does not 
find that increased compensation is appropriate pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 (1995), in which the Court 
held that functional impairment was to be considered in 
evaluating the level of disability caused by orthopedic 
disability; see 38 C.F.R. §§ 4.40 and 4.45 (1998).  The 
report of the January 1999 examination report does not 
indicate that any functional limitation was discerned, and 
specifically includes findings by the examiner as follows:  
"As far as the DeLuca provisions, I see no pain on motion 
noted at this time.  I do think that pain could further limit 
functional ability during flare-ups or with increase (sic) 
use, as he is careful not to over exert his back.  It is not 
feasible, however, to attempt to express this in terms of 
additional limitation to motion as this cannot be determined 
with any degree of medical certainty."  While this statement 
implies that functional impairment could potentially be a 
factor to consider in ascertaining the level of disability, 
it does not provide a basis at this time for any finding by 
the Board that a compensable evaluation premised on 
functional impairment can be assigned.

Finally, under Diagnostic Code 5003 of the Schedule, 
degenerative arthritis as established by X-ray findings, and 
in the absence of limitation of motion, can be assigned a 10 
percent rating when there is X-ray evidence of involvement of 
two or more major joints, or two or more minor joint groups.  
The evidence in this case, however, does not show that these 
criteria are satisfied.  The report of radiographic studies 
of the lumbar spine, conducted in January 1999, while 
indicating that there was narrowing at L2-3, L4-5, and L5-S1, 
also indicates that the alignment of the lumbar vertebral 
bodies was normal.  Neither this report, nor any other 
radiographic evidence, shows that there is currently 
involvement of two or more major joints, or two or more minor 
joint groups.  See 38 C.F.R. § 4.45 (1998).

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for degenerative changes of the 
lumbar spine.  This claim, accordingly, fails.




ORDER

A claim for service connection for bilateral hearing loss 
disability is not well grounded, and is accordingly denied.  
A claim for service connection for an eye disorder, other 
than disc drusen, is not well grounded, and is accordingly 
denied.  Service connection for disc drusen is denied, and 
the appeal as to that issue is terminated.  Service 
connection for a left knee disability is denied.  Service 
connection for a right knee disability is denied.  A 
compensable evaluation for degenerative changes, lumbar 
spine, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

